On argument, order in' so far as it denies appellants’ motion to be relieved from printing in their entirety in the record on appeal herein plaintiffs’ exhibits numbered 41, 42, 44 and 45 for identification, embraced in the 113th amendment proposed by respondent, reversed on consent and motion granted, without costs. It is directed that there be printed in the record on appeal the text or summary statement of the examiners’ reports contained in such exhibits; the original exhibits to be submitted to the court upon the argument of the appeal. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.